Citation Nr: 1504531	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-34 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial disability rating for right leg radiculopathy in excess of 10 percent.

2.  Entitlement to a disability rating for degenerative disc disease of the lumbar spine with surgical scar in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1972 to July 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The August 2010 rating decision granted service connection for right leg radiculopathy with an initial rating of 10 percent effective April 12, 2010, and denied a rating in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine with surgical scar.

In March 2011, the Veteran submitted a VA Form 21-526b, Veteran's Supplemental Claim for Compensation, in which he requested, among other things, increased ratings for his service-connected right leg radiculopathy and degenerative disc disease of the lumbar spine with surgical scar.  It appears that the RO interpreted the Veteran's March 2011 request for increased ratings as a new claim for increased ratings.  However, the Veteran submitted the VA Form 21-526b within one year of the mailing date of the August 2010 rating decision.  As such, the Board interprets the Veteran's March 2011 request for higher ratings not as a new claim, but as a timely notice of disagreement as to the August 2010 rating decision.  See 38 C.F.R. §§ 20.201, 20.302.  Additionally, with resolution of doubt in the Veteran's favor, the Board accepts a VCCA notice response, signed by the Veteran, and received in August 2012, within 60 days after issuance of a statement of the case, as a timely substantive appeal as to the August 2010 rating decision.  The Board finds that such document may be reasonably construed as reflecting continued disagreement with the issues on appeal as it specifically referenced a communication from the Veteran received on March 14, 2012 outlining continued disagreement with the issues on appeal, and served as a basis for the Veteran's justifiable reliance on such as relevant to the current appeal.  Therefore, as noted above, these matters are before the Board on appeal of the August 2010 rating decision, and the Board has characterized the issues as listed on the title page.

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his service-connected right leg radiculopathy and degenerative disc disease of the lumbar spine with surgical scar.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The undersigned VLJ solicited information as to the existence of any outstanding evidence.  As noted below in the Remand section, the Veteran identified pertinent outstanding medical evidence.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Thus, the Veteran was afforded due process as to his right to a hearing.  See 38 C.F.R. § 3.103(c); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to a service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran testified at the August 2014 Board hearing that the service-connected degenerative disc disease of the lumbar spine and right leg radiculopathy limit his ability to stand and walk for long periods, and prevent him from mowing the lawn, shoveling the sidewalk in the winter, and doing housework.  The Veteran has reported he lost a job in 2001 due to nonservice-connected psychiatric disabilities.  See VA Form 21-4138, Statement in Support of Claim, received in August 2012.  The record also shows that the Social Security Administration (SSA) found the Veteran disabled as of June 1, 2002, primarily due to a nonservice-connected cervical spine disability.  See SSA Administrative Law Judge Decision dated December 2004.  However, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected right leg radiculopathy and degenerative disc disease of the lumbar spine with surgical scar render him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

The issue of entitlement to a disability rating in excess of 10 percent for left leg radiculopathy has been raised by the record in statements made by the Veteran at the August 2014 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary before the matters on appeal may be adjudicated.  The Veteran testified at the August 2014 Board hearing that he receives ongoing treatment from the Minneapolis VA Health Care System relevant to the disabilities at issue, to include a series of epidural steroid injections that began in July 2014.  The record currently contains VA treatment records from the Minneapolis VA Health Care System dating only through January 2013.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, a remand is warranted so that all outstanding VA treatment records relevant to the issues on appeal, to include from the Minneapolis VA Health Care System for dates February 2013 through the present, may be obtained and associated with the record.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the issues on appeal, to include from the Minneapolis VA Health Care System for dates February 2013 through the present, and associate the records with the claims file.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether increased ratings may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






